DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-17 are allowable per the examiner's amendment to the record for claim 3, 7 and 9, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with KRISTA A. KOSTIEW (Reg. No. 60,297) on October 23, 2021.
The claims are amended as follows:
[...]
3.	(Currently Amended) The nanoemulsion according to claim 1, wherein the anionic surfactant is selected from the group consisting of alkyl sulfates, alkyl ether sulfates, N-acyl derivatives of amino acids, and mixtures thereof.
[...]
7.	(Currently Amended) A composition according to claim 1, wherein non-lauric triglyceride oils high in unsaturation with iodine value (IV) of above 50 partially replaces lauric oil at a level of 0to 30% of lauric oil, but wherein there is a minimum level of 3.5% lauric oil.
[...]
9.	(Currently Amended) The nanoemulsion according to claim 1, wherein the ratio of said glycerol to said water is 2.8 :1 to 10:1 or 3.0:1 to 5:1.
[...]

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: FRIEDMAN (US 6,544,530 B1, Issued Apr. 8, 2003; on 07/14/2020 IDS; hereinafter, “Friedman”).  
Friedman is directed to:
STABLE OIL-IN-GLYCERIN EMULSION
ABSTRACT
The invention provides a composition of matter comprising a stable oil-in-glycerin emulstion containing at least one oil, at least one emulsifier and glycerin.
Friedman, title & abstract.  In this regard, Friedman teaches an exemplary embodiment:
Example 1
Oil-in-glycerin Liquid Emulsion; Plain Base

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Friedman, col. 7, ln. 8-18, Ex. 1), and also teaches the incorporation of water: “[v]iscosity may be reduced by the addition of water” (Friedman, col. 5, ln. 35).  With regard to suitable oil, Friedman teaches:
In a preferred embodiment of the present invention said oil is selected from the group consisting of at least one mineral oil, at least one vegetable oil, at least one water insoluble botanical extract and mixtures thereof wherein said vegetable oil is a vegetable tryglyceride, wherein said vegetable tryglyceride is a medium chain tryglyceride, wherein said medium chain tryglyceride is a capric-caprylic tryglyceride and wherein said capric-caprylic tryglyceride is fractionated coconut oil.
Friedman, col. 2, ln. 39-47.  Although Friedman teaches an oil-in-glycerin emulsion (Friedman, abstract) that may be diluted with water (Friedman, col. 5, ln. 35) and oil phases exemplified by MCT oil (Friedman, col. 2, ln. 39-47) or alternatively “fractionated coconut oil” (Friedman, col. 2, ln. 39-47), Friedman DOES NOT TEACH: 
an emulsion with “an internal oil phase comprising 3.5 to 40% by wt. nanoemulsion composition of a lauric oil, wherein said lauric oil is an oil or oils where saturated C12 length fatty acid (12:0) comprises 30% to 85% of the fatty acid compositions of the oil or oils; wherein there is a minimum 5% total of lauric and non-lauric triglyceride oil” and turbidity of “less than 100 NTU”; and
the product-by-process requirements for “wherein said nanoemulsion is prepared by mixing ingredients forming said nanoemulsion and passing through a homogenizer with 1 pass or more at pressure of 7000 psi or less (482.6 bar or less)”; 
0002]-[0009] of the instant published application, US 2021/0077367 A1), but would otherwise “become semi-solid (due to high melting point) at ambient temperature” and “not be considered suitable for use in oil continuous cleansing liquid compositions which are transparent” (par. [0004] of the instant published application, US 2021/0077367 A1) if not for the product-by-process requirements of claim 1.  Thus, the instant claims are distinguishable from Friedman.

Conclusion
Claims 1-17 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611